                           Case 5:20-cv-00332-TJH-KK Document 31 Filed 03/16/21 Page 1 of 1 Page ID #:183




                             1 Frederick M. Heiser, Bar No. 232582
                               fheiser@klinedinstlaw.com
                             2 KLINEDINST PC
                               2 Park Plaza, Suite 1250
                             3 Irvine, California 92614
                               (714) 542-1800/FAX (714) 542-3592
                             4
                               Emily J. Atherton, Bar No. 239837
                             5 eatherton@klinedinstlaw.com
                               KLINEDINST PC
                             6 777 S. Figueroa Street, Suite 2800
                               Los Angeles, California 90017
                             7 (213) 406-1100 /FAX (213) 406-1101
                             8 Attorneys for Defendant CORE & MAIN, LP
                             9
                                                     UNITED STATES DISTRICT COURT
                            10
                                                   CENTRAL DISTRICT OF CALIFORNIA
                            11
                            12
2 PARK PLAZA, SUITE 1250
IRVINE, CALIFORNIA 92614




                               MISSION SPRINGS WATER                           Case No. 5:20-cv-00332 TJH (KKx)
                            13 DISTRICT, a county water district and
      KLINEDINST PC




                               public agency of the State of California,       NOTICE OF LODGMENT
                            14
                                            Plaintiff,
                            15                                                 Judge:        Hon. Terry J. Hatter, Jr.
                                     v.                                        Trial Date:   August 16, 2021
                            16
                               MASTER METER, INC., a Texas
                            17 Corporation; and CORE & MAIN, a
                               California Limited Partnership, and
                            18 DOES 1 through 10, inclusive,
                            19               Defendants.
                            20
                            21        Defendant CORE & MAIN, LP, hereby lodges with the Court the attached
                            22 Proposed Order re Revised Joint Scheduling Report.
                            23                                      KLINEDINST PC
                            24
                                 DATED: March 16, 2021              By: / s / Emily J. Atherton
                            25                                          Frederick M. Heiser
                            26                                          Emily J. Atherton
                                                                        Attorneys for Defendant CORE & MAIN,
                            27                                          LP
                            28

                                                                           1
                                                                NOTICE OF LODGMENT
